DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 18 in the reply filed on 3 January 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…each unit cell has a shape of a circle or a polygon under an octagon…”  This portion of the claim is indefinite because it is unclear to what the applicant is referring to when considering what a polygon is under an octagon.  Upon review of the originally filed specification, specifically paragraph [0014], the examiner notes a reference to a shape of each unit cell being any one 
Claim 4 recites narrower features in parenthesis subsequent to a broader feature.  For instance, “a fabric (a woven fabric or non-woven fabric),” “one or more layers (blanket type),” and “a binder (polymer type).”  The examiner respectfully submits that the metes and bounds of the claim are not clearly set forth because it is not clear if the claimed fabric is required to be a woven or non-woven fabric, etc. or if the materials in the parenthesis merely recite preferred materials within the broader genus listed.  To further prosecution, the examiner is interpreting the intent of the applicant was to recite the highlighted features in its broader scope; for instance, to have each of the passages above read on “a fabric,” “one or more layers,” and “a binder,” respectfully.
Claim 4 additionally recites “the insulation layer is made by impregnating a fabric … with phase change aerogels to have the number of one or more layers … or molded by mixing or coating aerogel beads or powder with a binder …”  This portion of the claim is not clear.  There appears to be a translational issue where claim 4 is replete with grammatical errors.  Upon review of the originally filed specification, specifically paragraph [0016], the examiner notes the following passage “the insulation layer is made by impregnating a fabric with phase change aerogels to have the number of one or more layers 
Claim 6 recites “the outer cover clothes or sheets and the lamination sheets are softer and more expandable than the insulation layer when bent.”  However, it is unclear to what property or feature soft and expandable actually refers to.  Upon review of the originally filed specification, specifically paragraphs [0005] – [0008], and [0034], the examiner notes that soft and expandable appear to be more accurately reflective of flexibility, because the applicant’s references to a material being soft or expandable is directed to a feature which is antithetic to its rigidity.  Therefore, the examiner is interpreting the intent of the applicant was to recite this portion of the claim as “the outer cover clothes or sheets and the lamination sheets are more flexible than the insulation layer when bent” and will be examined on the merits as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2006/0024469 (hereinafter “Tenra”).Regarding claims 1 and 18 	Tenra teaches a vacuum heat insulator formed of a plurality of core members (unit cells) having an octagonal shape, and being enveloped by a gas barrier enveloping member having a heat seal layer, where the enveloping member is heated and pressed along the core member shape (abstract and paragraph [0013]), which corresponds to an insulation product comprising an insulating fabric. 	Tenra teaches the core members are used for thermal insulation of the insulator (paragraphs [0067] – [0069]), which corresponds to the unit cells made from an insulation layer. 	Tenra teaches a plastic laminate film is used as the enveloping member, where the plastic laminate film includes an inner layer of a heat seal layer, an intermediate layer of a metal foil or metal deposition layer as a gas barrier, and an outer layer of a 11 are coated with the gas barrier enveloping member 12 and the inside of the enveloping member is evacuated. The plural core members are disposed at a specific mutual spacing in lattice layout so the heat seal parts 13 of the enveloping member 12 are disposed around the core members 11 so that the plural core members 11 may be positioned in mutually independent spaces (paragraphs [0019], [0075] and [0079]; and Figures 1 and 2), which corresponds to laminating the insulation layer with lamination sheets to prevent fine particles from passing therethrough, the unit cells being spaced from each other.  Tenra additionally illustrates the enveloping member (cover sheets) 12 covers the tops and undersides of the core members (unit cells) 11, wherein the heat seal parts (sections on which the outer cover sheets 12 are laminated, without any insulation layer 11) 13 are formed between the core members (unit cells) 11, and on the sections 13, the outer cover sheets 12 come into close contact with each other to divide core member (unit cell) 11 spaces for covering the core members (unit cells) 11, so that movements of the core members (unit cells) 11 are restricted between the core member (unit cell) 11 spaces (Figures 1 and 2). 	Tenra additionally teaches an embodiment where the shapes of the core members (unit cells of an insulating material) are made by being cut (paragraph [0108]).  In the alternative, the use of product-by-process limitations has been noted in claim 1, for example, "unit cells made by cutting an insulation layer."  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP § 2113.  In the instant case, the process of cutting the insulation layer from the claims appears to imply a structure of individual unit cells which are formed in discrete areas of the claimed insulation fabric.  This structure is anticipated by Tenra, as detailed above.Regarding claim 2 	In addition, Tenra teaches each of the core members (unit cells) 11 are in the shape of a circle, triangle, square, regular octagon, and/or other polygon (paragraph [0092]).  Tenra also teaches the length of any one side of the regular octagon embodiment is about 10 mm (1 cm) (paragraph [0077]), which falls within the claimed range.Regarding claim 5 	In addition, Tenra teaches an embodiment where the heat seal part (the sections where the outer cover sheets are laminated between the unit cells) includes a hole 84 formed in the enveloping member which is usable in various applications such as the case of discharge of air or water from one side to other side of the vacuum heat .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tenra as applied to claim 1 above.Regarding claim 3 	The limitations for claim 1 have been set forth above.  In addition, Tenra teaches the size and shape of the core members are determined depending on the application and size of the vacuum heat insulator (paragraph [0077]).  Tenra teaches the plural core members are disposed at a specific mutual spacing in lattice layout or zigzag layout so that folding lines can be formed in two or more directions at the positions of mutually adjacent core members (paragraph [0018]).  Tenra teaches since the vacuum heat insulator can be folded in more than two directions, by properly selecting the size of the core members, flexibility suited to the body warmer can be obtained. As a result, a thin body warmer of high heat insulating performance can be presented by making use of the high heat insulating performance of the vacuum heat insulator (paragraph [0020]).   	Tenra does not explicitly teach an area where the insulation layer exists is within 50-99% of the entire area of the insulation fabric.  However, absent a showing of criticality with respect to the area where the core member (insulation layer) exists in a particular percentage of the entire area (a result-effective variable), it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate area of core member coverage relative to the entire surface area of the vacuum heat insulator through routine experimentation to achieve the desired flexibility, folding and heat insulating properties of Tenra’s vacuum heat insulator.  It has been held that discovering an optimum value of a result-effective variable involves only Regarding claim 6 	The limitations for claim 1 have been set forth above.  In addition, Tenra teaches an embodiment where in the area of the heat seal parts 53, or between adjacent core members 51, folding lines 50a, 50b, 50c, 50d are formed in four vertical, lateral and oblique directions, parallel to each side of the regular octagon of the core members 51 (paragraphs [0129] – [0130], and Figure 11).  Tenra also teaches since the heat seal parts 53 of the enveloping member 52 are provided around the core members 51 so that the plural core members 51 may be located in independent spaces individually, the vacuum heat insulator 50 can be folded in four directions (paragraph [0132]).  This teaching suggests that the outer sheets and the lamination sheets within the enveloping member are more flexible (softer and more expandable) than the insulation layer when bent.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tenra as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2011/0281060 (hereinafter “Jorgensen”).Regarding claim 4 	The limitations for claim 1 have been set forth above.  In addition, Tenra teaches the core members (unit cells made from an insulation layer) includes fibrous materials exhibiting heat insulating performance and can be properly elected from known .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783